           Case 2:19-mj-01358-DUTY Document 3 Filed 04/10/19 Page 1 of 2 Page ID #:97
        Case 2:19-mj-01358-DUTY *SEALED*                      Document 1-1 *SEALED*            Filed 04/03/19      Page 2 of 11
AO 93 (Rev. 11/l3) Search and Seizure Warrant (Page 2)
                                                                Page ID #:39

                                                                    Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:


Inventory made in the presence of:
                            8
Inventory of the property taken and name of any person(s




                                                                Certification


        I declare under penalty of peIjury that this inventory is COlTectand was returned along with the original wan'ant to the
designated judge,



Date:    t±@f', I       L{ t JoI9(

                                                                                          ~(\\u.OQ                9~r>A,~1   GaDJI
                                                                                         Prinfednallleondfifle   ( _~t
             Case 2:19-mj-01358-DUTY Document 3 Filed 04/10/19 Page 2 of 2 Page ID #:98
FO-597 (Rev. 4-13-2015)                                                                                    Page _1   of_I   _


                                       UNITED STATES DEPARTMENT OF JUSTICE
                                                     FEDERAL BUREAU OF INVESTIGATION
                                                      Receipt for Property
Case ID:     329A-SF-3011961

           On (date)      04/04/2019                             item (s) listed below were:
                          ---------------------------
                                                                 E1  Collected/Seized
                                                                 D Received From
                                                                 B   Returned To
                                                                     Released To
(Name)      Golden Investments of America, Inc.; Franco Pang

(Street Address)       113 W. Las Tunas Dr, Ste 207

(City)   San Gabriel, CA 91776



Description of Item (s):       One (I) Dell Inspiron 3650 Tower Service Tag H997JB2;

One (1) Synology 2TB external HDD SIN D3KDN00999 with power cords;

Nineteen (19) Boxes of miscellaneous loan documents and client files;

One (1) Dell Inspiron 3650 Service Tag 682TWK2;

One (I) Seagate 2TB Hard Drive SIN Z4Z8HCG6;

One (1) Seagate ITB Hard Drive SIN 9VPAK8MJ

One (I) Dellinspiron, Black Desktop Service Tag 6N7IQNI

One (1) red Verbatim thumb drive YN08G5821006642SML

One (I) red Verbatim thumb drive YN08G5821006641SML

One (1) green Verbatim thumbdrive YN08G5821015264SML

One (1) green Verbatim thumbdrive YN08G5821015221SML

One (I) white and green Kingston thumbrive CH 012108

One (1) silver SanDisc 128MB thumbdrive

One (1) silver 128MB thumb drive

One (1) blue Verbatim thumbdrive YN08G5821016782SML




Received By:    Leu             (1:\ ~ Len-e._
                                       (Signature)

Printed Namerritle:                                                       Printed Namerritle: ~    OSo..__ '{\J\.
                                                                                                  S~--t'OAhl
